Appeal *934from a decision of the Unemployment Insurance Appeal Board, filed November 6, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a security guard, failed to timely renew his security license with the State Division of Licensing Services despite receiving notice from the employer that allowing his license to expire would lead to his immediate termination. Claimant was discharged for the period of time his license was expired. The Unemployment Insurance Appeal Board subsequently ruled that claimant lost his employment under disqualifying circumstances, and we affirm. A claimant who fails to adhere to a licensing condition of employment can be found to have voluntarily left that employment by provoking his or her discharge (see, Matter of Parker [Sweeney], 246 AD2d 943). Although claimant took some steps to renew his license prior to its expiration, they were found to be insufficient. Moreover, he failed to advise the employer that he was having difficulties renewing the license or to request assistance in this endeavor. Under the circumstances, we conclude that substantial evidence supports the Board’s decision (see, Matter of Geer [Town of Greece — Commissioner of Labor], 255 AD2d 676; Matter of Parker [Sweeney], supra).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.